Exhibit 10.43

EXECUTION COPY

AMENDMENT NO. 2 TO LEASE

THIS AMENDMENT NO. 2 TO LEASE (“Amendment”) is made as of the 20th day of June
2016 (“Effective Date”), by and between SQUARE 54 OFFICE OWNER LLC, a Delaware
limited liability company (“Landlord”), and VANDA PHARMACEUTICALS INC., a
Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, by Lease dated as of July 25, 2011, as amended by that Amendment No. 1
to Lease dated March 18, 2014 (collectively, the “Lease”), Landlord is leasing
to Tenant 21,400 square feet of rentable area located on the 3rd floor (“3rd
Floor East Premises”) and 8,860 square feet of rentable area on the 2nd floor
(“2nd Floor East Premises”) of the East Tower of the Building (collectively, the
“Premises”), located at 2200 Pennsylvania Avenue, NW, Washington, DC (the
“Building”); and

WHEREAS, the Lease Term with respect to the 3rd Floor East Premises is currently
scheduled to expire as of March 31, 2023; and

WHEREAS, Landlord and Tenant desire to amend the Lease to (i) extend the Lease
Term as it relates to the 3rd Floor East Premises for an additional period of
three (3) years and six (6) months, and (ii) modify certain other terms of the
Lease in accordance with and subject to the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration the receipt and sufficiency of
which hereby are acknowledged, Landlord and Tenant hereby agree to amend the
Lease as follows:

1. Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meanings as provided for such terms in the Lease.

2. Lease Term. The Lease Term with respect to the 3rd Floor East Premises is
hereby extended to be coterminous with the Lease Term for the 2nd Floor East
Premises for a period of three (3) years and six (6) months (“Extension Term”)
commencing on April 1, 2023 (“Extension Term Commencement Date”), and expiring
on September 30, 2026 (“Extension Term Expiration Date”), unless otherwise
terminated sooner in accordance with the terms and conditions of the Lease.

3. Base Rent/Operating Expenses. (a) Commencing on the Extension Term
Commencement Date, Tenant shall pay to Landlord as annual base rent for the 3rd
Floor East Premises, without setoff, deduction or demand, an amount equal to the
product of Sixty-One and 66/100 Dollars ($61.66), multiplied by the total number
of square feet of rentable area in the 3rd Floor East Premises (i.e.,
$1,319,523.96, annually). The base rent payable herein shall be divided into
equal monthly installments and such monthly installments shall be due and
payable in advance on the first (1st) day of each month during the Extension
Term (i.e., $109,960.33, monthly) in accordance with the terms set forth in
Article III of the Lease.

 

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 2

S:\Legal\GWU - Square 54\Vanda Pharmaceuticals\EXECUTION - Vanda Pharmaceuticals
Lease Amendment No. 2.docx

 

1



--------------------------------------------------------------------------------

(b) Commencing on the first anniversary of the Extension Term Commencement Date
and on each anniversary thereafter during the Extension Term, the annual base
rent payable by Tenant with respect to the 3rd Floor East Premises shall be
increased by two and one-half percent (2.5%) of the amount of annual base rent
payable for the 3rd Floor East Premises during the immediately preceding twelve
(12) month period.

(c) During the Extension Term, Tenant shall continue to pay its proportionate
share of the Operating Expenses incurred by Landlord in connection with the
management, operation and ownership of the Building pursuant to the terms set
forth in Article IV of the Lease.

4. Condition of the 3rd Floor East Premises. (a) Except as provided herein,
Tenant accepts the 3rd Floor East Premises in its existing “as is” condition as
of the Extension Term Commencement Date.

(b) During the Extension Term, Tenant shall have the right to make certain
alterations, renovations and modifications (“3rd Floor East Premises Work”) in
and to the 3rd Floor East Premises. It is understood and agreed that Landlord
will not make and is under no obligation to make, any structural or other
alterations, decorations, additions or improvements in or to the 3rd Floor East
Premises. All 3rd Floor East Premises Work shall be done in accordance with the
requirements set forth in Exhibit B to the Lease.

(c) Provided no Event of Default has occurred, Landlord shall grant Tenant an
improvement allowance (“3rd Floor East Premises Allowance”) in an amount equal
to (a) Fifteen and 00/100 Dollars ($15.00), multiplied by (b) the number of
rentable square feet in the 3rd Floor East Premises (i.e., $321,000.00) to be
applied to the 3rd Floor East Premises Work and the design thereof, which such
3rd Floor East Premises Allowance shall be made available to Tenant as of the
3rd Floor East Premises Commencement Date. Any portion of the 3rd Floor East
Premises Allowance that remains unreserved and unapplied after the expiration of
the first twelve (12) months of the Extension Term shall be deemed waived and
forfeited.

(d) Disbursements of the 3rd Floor East Premises Allowance will be made in
accordance with the terms and conditions set forth in Exhibit B to the Lease.

5. Renewal. Tenant shall maintain the right to extend the term of the Lease as
provided in Rider No. 1 to the Lease upon the Extension Term Expiration Date;
provided however, Tenant’s right to renew the term of the Lease with respect to
the 3rd Floor East Premises is subject and subordinate to the right of Hunton &
Williams LLP (and its successors and assigns) to expand into the 3rd Floor East
Premises pursuant to expansion rights (including rights to first offer space)
contained in Hunton & Williams LLP’s lease pursuant to Rider No. 1 in the Lease.
Additionally, all other terms and conditions of the Extension Term shall be in
accordance with Rider No. 1 to the Lease; provided however, the first sentence
of Section 1(a) of Rider No. 1 to Lease shall be amended to read as follows:

“1 (a) Tenant shall exercise its right of renewal with respect to the Renewal
Term by giving Landlord written notice of the exercise thereof (“Renewal Option
Notice”) not less than twelve (12) months (“Outside Notice Deadline”) and not
more than fourteen (14) months prior to the Extension Term Expiration Date.”

 

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 2

S:\Legal\GWU - Square 54\Vanda Pharmaceuticals\EXECUTION - Vanda Pharmaceuticals
Lease Amendment No. 2.docx

 

2



--------------------------------------------------------------------------------

6. Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Landlord and Tenant enforceable according to the terms thereof.

7. Broker. Landlord recognizes Savills Studley, Inc. (the “Broker”) as the sole
broker procuring this Amendment and shall pay said Broker a commission pursuant
to a separate agreement between said Broker and Landlord. Landlord and Tenant
each represent and warrant to the other that, except as provided in the
preceding sentence, neither of them has employed or dealt with any broker, agent
or finder in carrying on the negotiations relating to this Amendment. Landlord
and Tenant shall indemnify and hold the other harmless from and against any
claim or claims for brokerage or other commissions asserted by any broker, agent
or finder engaged by Landlord or Tenant or with whom Landlord or Tenant has
dealt in connection with this Amendment, other than the Broker.

8. Authority.

(a) Tenant and each of the persons executing this Amendment on behalf of Tenant
hereby represents and warrants to Landlord that Tenant is a duly organized and
existing corporation and is in good standing under the laws of the State of
Delaware, that all necessary corporate action has been taken to enter into this
Amendment and that the person signing this Amendment on behalf of Tenant has
been duly authorized to do so.

(b) Landlord and each of the persons executing this Amendment on behalf of
Landlord hereby represents and warrants to Tenant that Landlord is a duly
organized and existing limited liability company and is in good standing under
the laws of the State of Delaware, that all necessary company action has been
taken to enter into this Amendment and that the person signing this Amendment on
behalf of Landlord has been duly authorized to do so.

9. Landlord and Tenant’s Representations and Acknowledgements.

(a) To the best of Tenant’s knowledge, Landlord has performed all of its
obligations under the Lease. To the best of Tenant’s knowledge, Landlord is not
in default under the Lease as of the date hereof, and Tenant is unaware of any
condition or circumstance which, but for the passage of time or delivery of
notice, or both, would constitute an event of default by Landlord under the
Lease. Tenant has no current claims, defenses or set-offs of any kind to the
payment or performance of Tenant’s obligations under the Lease. Nothing
contained herein shall be deemed to waive any sums due from Tenant to Landlord,
or any default or event which, with the passage of time or delivery of notice,
or both, would constitute a default by Tenant under the Lease as of the date
hereof.

(b) To the best of Landlord’s knowledge, Tenant has performed all of its
obligations under the Lease. To the best of Landlord’s knowledge, Tenant is not
in default under the Lease as of the date hereof, and Landlord is unaware of any
condition or circumstance which, but for the passage of time or delivery of
notice, or both, would constitute an event of default by Tenant under the Lease.
Landlord has no current claims, defenses or set-offs of any kind to the payment
or performance of Landlord’s obligations under the Lease. Nothing contained
herein shall be deemed to waive any sums due from Landlord to Tenant, or any
default or event which, with the passage of time or delivery of notice, or both,
would constitute a default by Landlord under the Lease as of the date hereof.

 

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 2

S:\Legal\GWU - Square 54\Vanda Pharmaceuticals\EXECUTION - Vanda Pharmaceuticals
Lease Amendment No. 2.docx

 

3



--------------------------------------------------------------------------------

10. Mutual Negotiation. Landlord and Tenant each hereby covenant and agree that
each and every provision of this Amendment has been jointly and mutually
negotiated and authorized by both Landlord and Tenant, and in the event of any
dispute arising out of any provision of this Amendment, Landlord and Tenant do
hereby waive any claim of authorship against the other party.

11. General Provisions. Landlord and Tenant agree that the terms and conditions
of this Amendment shall also be subject to the same provisions regarding
confidentiality as are contained within Section 25.20 of the Lease.

12. Binding Effect. This Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment, including, but not limited to, all
covenants of the Lease as modified hereby, shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.]

 

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 2

S:\Legal\GWU - Square 54\Vanda Pharmaceuticals\EXECUTION - Vanda Pharmaceuticals
Lease Amendment No. 2.docx

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 2 to
Lease as of the date and year first above written.

 

LANDLORD:

SQUARE 54 OFFICE OWNER LLC,

a Delaware limited liability company

By:  

BP/DC PROPERTIES, INC.,

a Maryland corporation, its sole member and manager

  By:  

/s/ Jonathan L. Kaylor                   [SEAL]

    Name:  

Jonathan L. Kaylor

    Title:  

Senior Vice President

TENANT:

VANDA PHARMACEUTICALS INC.,

a Delaware corporation

By:  

/s/ Mihael H. Polymeropoulos                  [SEAL]

  Name:  

Mihael H. Polymeropoulos

  Title:  

CEO

 

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 2

S:\Legal\GWU - Square 54\Vanda Pharmaceuticals\EXECUTION - Vanda Pharmaceuticals
Lease Amendment No. 2.docx

 

5